MOORE, Circuit Judge,
concurring.
I would hold that the officers’ observations came from within the curtilage of defendants’ home. Nonetheless, I agree with the per curiam opinion that we need not resolve that issue, or the question of thermal imaging, in this case. After excising the portions of the affidavit relating to thermal imaging and the officers’ observations from the curtilage, I must conclude that the non-tainted averments in the affidavit were adequate under current Sixth Circuit precedents to provide probable cause for issuing the warrant.